April 21, 2010 EXHIBIT 99.1 Eagle Rock Energy Partners, L.P. Announces Expansionof Its ETML Pipeline System in East Texas HOUSTON – Eagle Rock Energy Partners, L.P. (NASDAQ:EROC) (the “Partnership”) today announced plans to begin construction on a nine-mile expansion of its ETML gas gathering system in East Texas to provide multi-market capability for producers in the growing Haynesville and Middle Bossier shale plays in Nacogdoches and San Augustine Counties. The expansion includes the construction of a nine-mile, 20-inch diameter pipeline and associated treating facilities in Nacogdoches County, Texas with an initial pipeline capacity of 200 MMcf/d, and the expansion of existing ETML pipeline interconnects into NGPL, TETCO and Gulf South interstate pipelines and the HPL intrastate pipeline. The project, with an estimated total cost of $11.9 million, will expand the Partnership’s interconnect delivery capabilities through its ETML pipeline by 300 MMcf/d and will allow the tie-in of its existing BGS gathering system. The Partnership has purchased the required 20-inch pipe, acquired 80% of the necessary rights-of-way and expects the project to be completed and operational by early third quarter of 2010. Based on continued drilling activity and success in the area, the Partnership also is evaluating subsequent expansion phases which could result in a total of over 50 miles of primarily 20-inch diameter pipe extending east / west into Nacogdoches, Angelina, San Augustine and Sabine Counties, Texas, at a total estimated cost of approximately $49 million. Joseph A.
